     Case: 1:19-cr-00322 Document #: 82 Filed: 08/18/20 Page 1 of 5 PageID #:308




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )       Case No. 19 CR 322
                      Plaintiff,                     )
                                                     )
                v.                                   )
                                                     )      Judge Robert M. Dow, Jr.
 EDWARD M. BURKE,                                    )
                                                     )
                      Defendant.                     )
                                                     )

       ALD. EDWARD M. BURKE’S UNOPPOSED MOTION FOR LEAVE TO
  FILE BRIEFS EXCEEDING PAGE LIMITS, AND TO FILE SEALED DOCUMENTS

          Defendant, Alderman EDWARD M. BURKE, by and through his undersigned counsel,

respectfully moves this Court pursuant to Local Rules 7.1 and 26.2 to file briefs in excess of fifteen

pages, and to file documents under seal. The Government has no objection to the grant of this

relief.

          In support of this motion, Defendant, through counsel, shows to the Court the following:

          1.     On August 20, 2020, Ald. Burke will file his pretrial motions which will include:

(1) a Memorandum of Law in Support of His Motion to Suppress the Fruits and Derivatives of the

Electronic Surveillance Conducted Pursuant to Title III of the Omnibus Crime Control and Safe

Streets Act of 1968 (“Title III”); (2) a Memorandum of Law in Support of His Motion to Dismiss

Counts Two and Eleven of the Superseding Indictment; and (3) a Memorandum of Law in Support

of His Motion to Dismiss and Strike the State Bribery, Commercial Bribery, and Official

Misconduct Charges.

          2.     Due to the complexity and novelty of the issues presented, it was necessary for the

memoranda above to exceed the standard fifteen pages set forth in Local Rule 7.1. See L.R. 7.1
     Case: 1:19-cr-00322 Document #: 82 Filed: 08/18/20 Page 2 of 5 PageID #:309




(“Neither a brief in support of or in opposition to any motion nor objections to a report and

recommendation or order of a magistrate judge or special master shall exceed 15 pages without

prior approval of the court”).

       3.      Specifically, the Memorandum of Law in Support of the Title III Suppression

Motion contains a detailed factual and legal analysis of the Government’s eighty-seven page

affidavit in support of a Title III wiretap. Exceeding the page limit was necessary in order to

address the lengthy and complex affidavit in a comprehensive and informed manner.

       4.      The Memorandum of Law in Support of the Motion to Dismiss Counts Two and

Eleven of the Superseding Indictment raises novel issues of constitutional law and statutory

interpretation regarding the federal program bribery statute, 18 U.S.C. § 666. The memorandum

presents issues of first impression in this Circuit that are currently the subject of a significant

Circuit split. Counsel needed to exceed the page limit in order to adequately address these

complex, novel issues for the Court.

       5.      Similarly, the Memorandum of Law in Support of the Motion to Dismiss and Strike

the State Bribery, Commercial Bribery, and Official Misconduct Charges addresses the

Government’s highly complex RICO and Travel Act charges contained in the nineteen-count,

fifty-nine page Superseding Indictment. (Dkt. #30). The memorandum raises novel issues of

constitutional law and statutory interpretation of three distinct state statutes—720 ILCS 5/33-1

(bribery), 720 ILCS 5/33-3 (official misconduct), and 720 ILCS 5/29A (commercial bribery). This

memorandum also presents issues of first impression in this Circuit regarding the impact of the

Supreme Court’s landmark decision in McDonnell v. United States, 136 S. Ct. 2355 (2016) on

state versus federal bribery statutes. Again here, exceeding the page limit was necessary in order

to adequately address these complex, novel issues for the Court.




                                                2
     Case: 1:19-cr-00322 Document #: 82 Filed: 08/18/20 Page 3 of 5 PageID #:310




         6.    Additionally, several of Ald. Burke’s pretrial motions will require the Court to

review the statements of witnesses, Title III wiretap affidavits, and other materials governed by

the protective order. Counsel have conferred with the Government, who have advised that these

materials should be filed under seal with the Court due their sensitive nature, or submitted to the

Court in hard copy for its in camera review. The Government’s preference in that regard is

submission of the materials in camera versus electronic sealed filings. However, due to the remote

aspects of the Court and undersigned counsel’s current operations, as well as the functional

equivalence of sealed electronic filings and in camera submission, defense counsel respectfully

submit that sealed electronic filings are preferable and equally protective of the materials. Pursuant

to Local Rule 26.2(b) and (c), counsel therefore respectfully seek leave to file these materials as

sealed exhibits in support of the respective pretrial motions.

         7.    Finally, two of Ald. Burke’s forthcoming pretrial motions which relate to the

suppression of wiretaps contain detailed factual analyses of materials governed by the protective

order.    In order to avoid the unnecessary disclosure of these sensitive materials, counsel

respectfully seek leave of Court to publically file these motions with redactions, and file un-

redacted versions under seal. The Government agrees with the grant of this relief.

         WHEREFORE, Ald. Burke respectfully asks the Court to grant this motion.

 Dated: August 18, 2020                                  Respectfully Submitted,

                                                         JENNER & BLOCK LLP

                                                         By: /s/ Charles B. Sklarsky
                                                             Charles B. Sklarsky
                                                             Anton R. Valukas
                                                             E.K. McWilliams
                                                             353 N. Clark Street
                                                             Chicago, IL 60654
                                                             Tel: (312) 222-9350
                                                              csklarsky@jenner.com
                                                              avalukas@jenner.com
                                                              emcwilliams@jenner.com



                                                  3
Case: 1:19-cr-00322 Document #: 82 Filed: 08/18/20 Page 4 of 5 PageID #:311




                                          LOEB & LOEB LLP

                                          By: /s/ Joseph J. Duffy
                                               Joseph J. Duffy
                                               Andrew R. DeVooght
                                               Robin V. Waters
                                               321 N. Clark Street, Suite 2300
                                               Chicago, IL 60654
                                               Tel: (312) 464-3100
                                               jduffy@loeb.com
                                               adevooght@loeb.com
                                               rwaters@loeb.com

                                        Attorneys for Alderman Burke




                                    4
    Case: 1:19-cr-00322 Document #: 82 Filed: 08/18/20 Page 5 of 5 PageID #:312




                               CERTIFICATE OF SERVICE

       I, Robin V. Waters, Attorney At Law, hereby certify that the foregoing was filed and
served on all counsel of record via the Court’s CM/ECF system on this 18th day of August, 2020.

                                                   /s/ Robin V. Waters
                                                   Robin V. Waters

                                                   One of the Attorneys for Alderman Burke




                                              5
